DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 5/4/2021. As directed by the amendment, claims 16 and 29  were amended, claims 2-3, 5, 7, 9, 13, 15, 19, 26-27 were cancelled and no new claims were added. Thus, claims 1, 4, 6, 8, 10-12, 14, 16-18, 20-25, and 28-36 are presently pending in this application
Claims 1, 4, 6, 8, 10-12, 14, 16-18, 20-25, and 28-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kalvert (2003/0236475) and Smith (2008/0242508) do not specifically disclose the claimed apparatus as presented in the claims 1, 4, 6, 8, 10-12, 14, 16-18, 20-25, and 28-36. 
Kalvert discloses an apparatus (apparatus shown in figs. 1-17, paragraphs 0049-0050) for reducing effects of tremors on the human body (abstract and paragraphs 0015-0016), the apparatus comprising a wearable element (5, 17 and straps shown in fig. 10, see fig. 9 and paragraphs 0060-0061) and at least one gyroscopic device mounted (3, fig. 9, paragraph 0061) to the wearable element (figs. 9-10), but fails to 
Smith discloses an apparatus (10, figs. 1-5) comprising a gyroscopic device (10 minus the handles 14, see figs. 1-5), the at least one gyroscopic device comprises a gyroscope (56 and 95 and 32, see fig. 5) and a gyroscope housing (38, fig. 5), wherein the gyroscope has a gyroscope axis (axis 55), and is mounted within the gyroscope housing via a mount (54), wherein the mount comprise a hinge (hinge at 90 and axis A, see fig. 5, see full disclosure), however, Smith fails to disclose that the apparatus is for reducing effects of tremors having a wearable element, and that the mount comprises a hinge to which the gyroscope is mounted in combination with a hinge plate to which the hinge is mounted, and wherein the hinge plate is mounted to the gyroscope housing for rotation with respect to the gyroscope housing. 
Therefore, to modify Kalvert and Smith to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1, 4, 6, 8, 10-12, 14, 16-18, 20-25, and 28-36 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785